896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Niels H. OSTER, M.D., Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary, Department of Health and HumanServices;  Richard P. Kusserow, Inspector General, UnitedStates Department of Health and Human Services;  and theMedical Society of Virginia Review Organization, Inc.,Defendants-Appellees.
No. 88-2126.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1989.Decided:  Feb. 12, 1990.

Niels H. Oster, appellant pro se.
Frederick Warren Beck, III, Steven D. Gravely, Seawell, Dalton, Hughes & Timms;  Jessica Sanders Jones, Joseph Marvin Spivey, III, Hunton & Williams;  Robert William Jaspen, Office of the United States Attorney, for appellees.
Before K.K. HALL, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Dr. Niels Oster appeals the district court's denial of his motion for reconsideration pursuant to Fed.R.Civ.P. 60(b) in connection with its denial of attorney's fees under the Equal Access to Justice Act, 28 U.S.C. Sec. 2142.  The district court's denial of a Rule 60(b) motion may only be reversed upon a showing of abuse of discretion.   Harman v. Pauley, 678 F.2d 479, 480-81 (4th Cir.1982).  A Rule 60(b) motion will only be granted if the movant shows exceptional circumstances.  Ackerman v. United States, 340 U.S. 193, 199-200 (1950);  Werner v. Carbo, 731 F.2d 204, 206-07 (4th Cir.1982).  Oster has shown no exceptional circumstances which would warrant granting his motion for reconsideration.  Therefore, the district court did not abuse its discretion in refusing to reconsider its earlier order.  Accordingly, we affirm.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.